 


109 HJ 28 IH: Proposing an amendment to the Constitution of the United States regarding the right to vote.
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
1st Session 
H. J. RES. 28 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. Jackson of Illinois (for himself, Mr. Bishop of Georgia, Ms. Corrine Brown of Florida, Mr. Butterfield, Ms. Carson, Mrs. Christensen, Mr. Clay, Mr. Clyburn, Mr. Conyers, Mr. Cummings, Mr. Fattah, Mr. Ford, Mr. Gutierrez, Mr. Hastings of Florida, Mr. Hinchey, Ms. Jackson-Lee of Texas, Mr. Jefferson, Ms. Eddie Bernice Johnson of Texas, Mrs. Jones of Ohio, Ms. Kaptur, Mr. Kennedy of Rhode Island, Ms. Kilpatrick of Michigan, Mr. Kucinich, Ms. Lee, Mr. Lewis of Georgia, Mr. Meek of Florida, Mr. Meeks of New York, Mrs. Napolitano, Ms. Norton, Mr. Owens, Mr. Payne, Mr. Rangel, Mr. Rush, Mr. Sanders, Mr. Scott of Georgia, Mr. Scott of Virginia, Mr. Serrano, Mr. Stark, Mr. Thompson of Mississippi, Mr. Towns, Ms. Velázquez, Ms. Waters, Ms. Watson, Mr. Watt, Ms. Woolsey, Mr. Wynn, Ms. McKinney, Mr. Cleaver, Mr. Davis of Illinois, Ms. Schakowsky, Mr. Ryan of Ohio, Ms. Millender-McDonald, Mr. Al Green of Texas, Mr. Holt, and Mr. Davis of Alabama) introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States regarding the right to vote. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States:  
 — 
1.All citizens of the United States who are eighteen years of age or older shall have the right to vote in any public election held in the jurisdiction in which the citizen resides. The right to vote shall not be denied or abridged by the United States, any State, or any other public or private person or entity, except that the United States or any State may establish regulations narrowly tailored to produce efficient and honest elections. 
2.Each State shall administer public elections in the State in accordance with election performance standards established by the Congress. The Congress shall reconsider such election performance standards at least once every four years to determine if higher standards should be established to reflect improvements in methods and practices regarding the administration of elections. 
3.Each State shall provide any eligible voter the opportunity to register and vote on the day of any public election. 
4.The Congress shall have power to enforce and implement this article by appropriate legislation. . 
 
